Citation Nr: 1533925	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating prior to September 24, 2014, and in excess of 20 percent thereafter for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, as relevant, granted service connection and assigned an initial noncompensable rating for bilateral hearing loss, effective September 24, 2010

In September 2013, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing has been associated with the record.  

The Board previously remanded the issue herein decided in August 2014 for further development.  Following the Board's remand, the AOJ increased the Veteran's rating for bilateral hearing loss to 20 percent, effective September 24, 2014.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  As the maximum rating has not been awarded for the entire appeal period, the issue remains on appeal.  Furthermore, as the Veteran's rating for such disability has been staged, it is characterized as shown on the title page of this decision.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In August 2014, the Board also remanded the issue of entitlement to service connection for tinnitus.  On remand, the AOJ granted service connection for tinnitus with a 10 percent rating, effective September 24, 2010, in a January 2015 rating decision.  As this represents a full grant of the benefit sought on appeal with respect to that issue, it is no longer before the Board.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to September 24, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level II hearing in the left ear and Level IV hearing in the right ear.

2.  As of September 24, 2014, the Veteran's bilateral hearing loss was manifested by no worse than Level IV hearing in the left ear and Level VII hearing in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to September 24, 2014, and in excess of 20 percent thereafter for bilateral hearing loss are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, a November 2010 letter, sent prior to the August 2011 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

After the grant of service connection in the August 2011 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for his bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his bilateral hearing loss was granted by the AOJ in August 2011, and a noncompensable rating was assigned effective September 24, 2010 (the date the Veteran's claim was received).  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains the Veteran's service treatment record, post-service VA treatment records, and VA examination reports from July 2011 and September 2014.  Moreover, the Veteran's statements, including his testimony before the undersigned during his September 2013 Board hearing, in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

Additionally, as mentioned in the preceding paragraph, the Veteran was afforded VA examinations in July 2011 and September 2014 to evaluate the nature and severity of his hearing loss.  The Board finds that the July 2011 and September 2014 examinations are adequate to adjudicate the Veteran's initial rating claim.  Specifically, as shown below, the examination reports was based upon consideration of the Veteran's pertinent medical history, his lay assertions, and current complaints, as well as complete audiometric testing, and describes the Veteran's hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Furthermore,  the examination reports both addressed the functional effects of the Veteran's hearing loss disability so as to allow the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the July 2011 VA examiner noted that the Veteran's hearing loss had significant effects on his occupation and his daily activities in that he had difficulty hearing.  Also, the September 2014 VA examiner observed that the Veteran reported that, when two to three people are talking, he found it difficult to understand speech.

Furthermore, the evidence does not show that the Veteran's hearing loss has materially worsened since the most recent evaluation in September 2014.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Board finds that the July 2011 and September 2014 examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

In this regard, the Board notes that, in March 2013, the Veteran underwent another VA examination.  However, the examiner determined that the Veteran's puretone test results were not valid for rating purposes.  The examiner also noted that the Veteran's speech discrimination score was not appropriate for the Veteran "because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."   Therefore, such examination is inadequate for rating purposes. 

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

At the September 2013 hearing, the undersigned Veterans Law Judge noted the issues on appeal at that time.  With regard to the claim herein decided, the hearing focused on the nature and severity of the Veteran's bilateral hearing loss, to include the impact such has on his daily life and employment, as well as what evidence was necessary to substantiate a claim for a higher rating, including the specific requirements of VA Schedule for Rating Disabilities.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, while the hearing discussion did not reveal any outstanding, relevant evidence, the undersigned determined that, based on the Veteran's testimony, a contemporaneous VA examination was necessary to determine the current nature and severity of his bilateral hearing loss.  Therefore, the claim was remanded in August 2014 for such purpose and a VA examination was conducted in September 2014.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the Board finds that there was substantial compliance with the August 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In particular, in the August 2014 remand, the Board directed the AOJ to schedule the Veteran for a VA examination to address the nature and severity of his service-connected bilateral.  In addition to the results of the audiometric evaluation, the examiner was specifically asked to address the functional effects caused by the Veteran's bilateral hearing loss.  This was done by way of a September 2014 VA examination.  Accordingly, the Board finds that there has been substantial compliance with the August 2014 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran is seeking higher initial ratings for his service-connected bilateral hearing loss.  Currently, the Veteran's bilateral hearing loss is assigned an initial noncompensable rating, effective September 24, 2010 (the date the Veteran's claim was received), and a 20 percent rating, effective September 24, 2014 (the date of the Veteran's most recent VA examination where an increase in the severity of such disability was factually ascertainable), pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

VA received the Veteran's original claim for service connection for bilateral hearing loss on September 24, 2010.  While such pre-dates the appeal period, the Board notes that the Veteran's VA treatment records contain a September 14, 2010, audiology consult that noted the Veteran's moderate to severe high-frequency sensorineural hearing loss in the right ear above 1500 Hertz, and moderate to profound high-frequency sensorineural hearing loss in the left ear above 2000 Hertz.  The report also noted that the Veteran's speech recognition ability was excellent.

In July 2011, the Veteran was afforded a VA audiological examination, which revealed the following puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
15
55
65
70
LEFT
25
45
50
70

The puretone threshold average was 51.25 in the right ear and 47.5 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 84 percent in the left ear.  The examiner diagnosed the Veteran with normal to severe bilateral sensorineural hearing loss.  Using Table VI, these audiometric test result equate to Level IV hearing in the right ear, and Level II hearing in the left ear.  38 C.F.R. § 4.85.  Utilizing Table VII, such results in a noncompensable (zero percent) rating.  Id.  With regard to the functional impact of his hearing loss, the examination report indicates that his hearing had significant effects on his occupation and other daily activities as a result difficulty hearing.

In March 2013, the Veteran underwent another VA examination.  However, the examiner determined that the Veteran's puretone test results were not valid for rating purposes.  The examiner also noted that the Veteran's speech discrimination score was not appropriate for the Veteran "because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of puretone average and speech discrimination scores inappropriate."  Consequently, such examination is inadequate for rating purposes.

During the September 2013 Board hearing, the Veteran described the impact of his hearing loss.  He stated that he has trouble hearing people, especially in crowds.  He also stated that he had trouble hearing higher voices, such as those belonging to women and children.

In support of his claim for a higher rating, the Veteran submitted an October 2013 audiological evaluation from the VA Medical Center in Louisville, Kentucky,  which revealed the following puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
65
70
75
LEFT
30
45
50
65

The puretone threshold average was 58.57 in the right ear and 47.5 in the left ear.  Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 68 percent in the left ear; however, it is unclear whether the Maryland CNC word recognition test was utilized.  38 C.F.R. § 4.85(a) requires that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Therefore, this examination report may not be used to rate the Veteran's service-connected bilateral hearing loss.  However, as those results indicated a worsening in the Veteran's bilateral hearing loss, the Board remanded the Veteran's claim to obtain an new examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

In September 2014, the Veteran was afforded another a VA audiological examination, which revealed the following puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
35
65
75
85
LEFT
40
50
60
85

The puretone threshold average was 65 in the right ear and 58.75 in the left ear.  Speech audiometry revealed speech recognition ability of 52 percent in the right ear and 80 percent in the left ear.  Using Table VI, these audiometric test result equate to Level VII hearing in the right ear, and Level IV hearing in the left ear.  38 C.F.R. § 4.85.  Utilizing Table VII, such results in a 20 percent rating.  Id.  With regard to the functional impact of his hearing loss, the examiner indicated that his disability would impact the ordinary conditions of daily life, including his ability to work.  In this regard, the Veteran stated that he had difficulty understanding what is being said when around multiple people.

The Board notes that Table VIA is not applicable because the neither the July 2011 examiner nor the September 2014 examiner indicated that speech discrimination testing was inappropriate for the Veteran, and the examination did not show the Veteran's threshold to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), or that his puretone threshold was 30 or lower at 1000 Hertz and 70 or more at  2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

In summary, based on the VA audiological examination of record, the Board finds that, for the period prior to September 24, 2014, the Veteran's hearing was no worse than Level IV in the right ear and Level II in the left ear.  Thus, the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss for this period.  Furthermore, for the period beginning September 24, 2014, the Veteran's hearing was no worse than Level VII in the right ear and Level IV in the left ear.  As such, the Veteran is not entitled to an initial rating in excess of 20 percent for his bilateral hearing loss as of such date.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing higher voices or in crowds and understanding speech when around multiple people, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable for this disability through each stage in the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the 
established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran indicated he has difficulty hearing higher voices or in crowds and understanding speech when around multiple people.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating due to individual unemployability (TDIU) is part of a rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this regard, the Veteran has not contended that his bilateral hearing loss renders him unemployable.  Moreover, while both VA examiners noted that such would impact the ordinary conditions of his daily life, including the ability to work, the examiners did not indicate that such would render the Veteran unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU has not been raised by the Veteran or the record and need not be further addressed.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating prior to September 24, 2014, and in excess of 20 percent thereafter for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating prior to September 24, 2014, and in excess of 20 percent thereafter for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


